
	
		III
		112th CONGRESS
		2d Session
		S. RES. 473
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mr. Durbin (for himself,
			 Mr. Kirk, Mr.
			 Brown of Ohio, Mr. Menendez,
			 Mr. Lugar, Mr.
			 Lautenberg, Mr. Begich,
			 Mr. Wicker, Mr.
			 Cochran, Mrs. Boxer,
			 Mr. Isakson, and
			 Ms. Murkowski) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			June 20, 2012
			Reported by Mr. Kerry,
			 without amendment
		
		
			June 26, 2012
			Considered and agreed to
		
		RESOLUTION
		Commending Rotary International and others
		  for their efforts to prevent and eradicate polio.
	
	
		Whereas polio is a highly infectious disease that
			 primarily affects children and for which there is no known cure;
		Whereas polio can leave survivors permanently disabled
			 from muscle paralysis of the limbs and occasionally leads to a particularly
			 difficult death through the paralysis of respiratory muscles;
		Whereas polio was once one of the most dreaded diseases in
			 the United States, killing thousands annually in the late 19th and early 20th
			 centuries and leaving thousands more with permanent disability, including the
			 32nd President of the United States, Franklin Delano Roosevelt;
		Whereas severe polio outbreaks in the 1940s and 1950s
			 caused panic in the United States, as parents kept children indoors, public
			 health officials quarantined infected individuals, and the Federal Government
			 restricted commerce and travel;
		Whereas 1952 was the peak of the polio epidemic in the
			 United States, with more than 57,000 people affected, 21,000 of whom were
			 paralyzed and 3,000 of whom died;
		Whereas safe and effective polio vaccines, including the
			 Inactivated Polio Vaccine (commonly known as IPV), developed in
			 1952 by Jonas Salk, and the Oral Polio Vaccine (commonly known as
			 OPV), developed in 1957 by Albert Sabin, rendered polio
			 preventable and contributed to the rapid decline of polio incidence in the
			 United States;
		Whereas polio, a preventable disease that the United
			 States has been free from since 1979, still needlessly lays victim to children
			 and adults in several countries where challenges such as active conflict and
			 lack of infrastructure hamper access to vaccines;
		Whereas the eradication of polio is the highest priority
			 of Rotary International, a global association that was founded in 1905 in
			 Chicago, Illinois, is currently headquartered in Evanston, Illinois, and has
			 1,200,000 members in more than 170 countries;
		Whereas Rotary International and its members (commonly
			 known as Rotarians) have contributed more than $1,000,000,000
			 and volunteered countless hours in the global fight against polio;
		Whereas the Federal Government is the leading public
			 sector donor to the Global Polio Eradication Initiative and provides technical
			 and operational leadership to this global effort through the work of the
			 Centers for Disease Control and the United States Agency for International
			 Development;
		Whereas Rotary International, the World Health
			 Organization, the United States Government, the United Nations Children's Fund
			 (commonly known as UNICEF), and the Bill and Melinda Gates
			 Foundation have joined together with national governments to successfully
			 reduce cases of polio by more than 99 percent since 1988, from 350,000 reported
			 cases in 1988 to fewer than 700 reported cases in 2011;
		Whereas polio was recently eliminated in India and is now
			 endemic only in Nigeria, Pakistan, and Afghanistan; and
		Whereas the eradication of polio is imminently achievable
			 and will be a victory shared by all of humanity: Now, therefore, be it
		
	
		That the Senate—
			(1)commends Rotary
			 International and others for their efforts in vaccinating children around the
			 world against polio and for the tremendous strides made toward eradicating the
			 disease once and for all;
			(2)encourages the
			 international community of governments and non-governmental organizations to
			 remain committed to the elimination of polio; and
			(3)encourages
			 continued commitment and funding by the United States Government to the global
			 effort to rid the world of polio.
			
